Powers, J.:
The respondent petitions for a rehearing. No matter is set forth in the petition that was not before the court when the case was decided. The reasons urged are that this court erred in its conclusions. We are not convinced that such is the case. We have many times held that to justify a rehearing a strong case must be made. We must be convinced either that the court failed to consider some material point in the case, or that it erred in its conclusions, or that some matter has been discovered which was unknown when the case was argued; Venard v. Old Hickory M. & S. Co. et al, ante p. 67.
The application must be denied.
Zane, C. J., and Boreman, J., concurred.